department of the treasury internal_revenue_service washington d c q i v0 tax_exempt_and_government_entities_division uics dec loos pt ip se tep pa tf tt legend taxpayer a taxpayer b taxpayer c taxpayer d ira x date date date date date date trust w state b state a company a subtrust x page dear a this is in response to the letter submitted by your authorized representative in which you as supplemented by correspondence dated taxpayer b request letter rulings concerning the application of sec_401 of the internal_revenue_code code made applicable to an ira under code sec_408 to the following facts and representations that your authorized representative asserts support your ruling_request and taxpayer a whose date of birth was date died on date a resident of state a without having attained age at his death taxpayer a owned ira x with company a it has been represented that ira x meets the requirements of code sec_408 taxpayer a was survived by one child taxpayer b whose date of birth was date and a grandson taxpayer c whose date of birth was date taxpayer c is taxpayer b’s son taxpayer b is married to taxpayer d whose date of birth was date and who is the mother of taxpayer c on date taxpayer a entered into and approved a declaration of trust trust w as amended trust w was is subject_to the laws of state b became irrevocable at the death of taxpayer a additionally it has been represented that a copy of trust w which contains the language of subtrust x as amended has been provided to company a through taxpayer a’s broker it has been represented that trust w at the death of taxpayer a taxpayer b became sole trustee of trust w prior to his death taxpayer a named trust w the sole primary beneficiary of his ira x section dollar_figure of trust w provides in relevant part that upon the death of taxpayer a_trust w shall terminate and the trustee then in office shall distribute the trust estate in equal shares to taxpayer b and taxpayer c if they survive taxpayer a for a period of sixth days b and c survived taxpayer a by the requisite days taxpayers it has been represented on your behalf that under the laws of state b the interest of taxpayer b in the trust w property including ira x vested at the death of taxpayer a with possession thereof deferred until taxpayer b had survived taxpayer a by the requisite days section dollar_figure of trust w created subtrust x to benefit any beneficiary of trust w who has not attained age section a of trust w provides that the trustee shall pay to or apply for the benefit of the beneficiary the entire net_income of the beneficiary’s trust at regular intervals if the trustee deems the income to be insufficient the trustee shall also pay to or apply for the beneficiary as much of the principal of the beneficiary’s trust as the trustee deems necessary for the beneficiary’s support care maintenance and education after taking into consideration any income or resources of the beneficiary known to trustee ’ page section 02b of trust w provides that when the beneficiary attains the age of the trustee shall distribute to the beneficiary the undistributed balance of the trust taxpayer b had attained age prior to the death of taxpayer a section 01f of trust w provides that if any beneficiary of the trust estate dies before receiving full distribution of his or her interest in the trust estate the balance of that beneficiary’s interest shall be distributed to his or her heirs according to the laws of state b in effect relating to succession of property it has been represented that pursuant to the laws of state b taxpayers b and d his parents are taxpayer c’s heirs at law it has also been represented on your behalf and documentation submitted with your ruling_request in support of said representation that the probate of taxpayer a’s estate was completed on or about date and that payment of the costs of administering taxpayer a’s estate and payment of taxpayer a’s debts were made prior to that date it has also been represented that assets held in taxpayer a’s ira x were not used to pay either the costs of administering taxpayer a’s estate or his debts it has been represented that taxpayer a’s ira x will be subdivided by means of trustee-to- trustee transfers into two sub-iras one of the sub-iras which will hold of the amounts held in ira x will be set up and maintained in the name of taxpayer a deceased for the benefit of taxpayer b beneficiary thereof based on the above facts and representations the following rulings are requested on your behalf that for purposes of code sec_401 made applicable to ira x by code sec_408 trust w and subtrust x created under the terms of trust w are valid see-through trusts within the meaning of sec_401 -4 of the final income_tax regulations question and answer-5 a that for purposes of code sec_401 taxpayers b c and d individuals or entities who need to be considered for purposes of determining who is the designated_beneficiary as that terms is defined in code sec_401 of taxpayer a’s ira x and that for purposes of code sec_401 taxpayer b’s life expectancy may be used to compute required minimum distributions payable to taxpayer b one of two equal beneficiaries of ira x from the sub-ira to be created in the name of taxpayer a to benefit taxpayer b are the only with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- page i1 will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides an exception to the 5-year rule above in general pursuant to the exception if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder with further respect to your three ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date in addition the final regulations have been modified in part see 2004_26_irb_1082 date the modification to the final regulations may also be relied upon with respect to required distributions for the and subsequent calendar years page sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died this rule also applies if another individual is a designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 iii and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1 a - the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee a beneficiary designated under the plan is an individual who is entitled to a portion of an employee’s benefit contingent on the employee’s death or another specified event a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest page life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death q a-4 a further provides that consequently any person who was a beneficiary as of the date of the employee’s ira holder’s death but is not a beneficiary as of that september eg because the person receives the entire benefit to which he is entitled before that september is not taken into account in determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person is not taken into account in determining the person’s designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-7 c provides in relevant part that a person who has any right including a contingent right to an employee’s benefit beyond being a mere potential successor in the interest of one of the employee’s beneficiaries upon that beneficiaries death must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary q a-7 c provides an example pursuant to which a principal remainderman of an income_beneficiary of an employee’s interest must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary sec_1_401_a_9_-8 of the final regulations qs as-2 and provide the rules that apply if the ira of a deceased ira holder is divided into separate_accounts for purposes of code sec_401 sec_1_401_a_9_-8 of the final regulations q a-2 a provides that if an employee’s ira holder’s benefit in a defined_contribution_plan is divided into separate_accounts and the beneficiaries with respect to one separate_account differ from the beneficiaries with respect to the other separate_accounts of the employee under the plan for years subsequent to the calendar_year containing the date as of which the separate_accounts were established or date of death if later such separate_account under the plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account under the plan satisfy sec_401 however the applicable distribution period for each such separate_account is determined disregarding the other beneficiaries only if the separate_account is established on a date no later than the last day of the year following the calendar_year of the employee’s ira holder’s death sec_1_401_a_9_-8 of the final regulations q a-3 defines separate_accounts for purposes of code sec_401 as separate portions of an employee’s benefit reflecting the page separate interests of the employee’s beneficiaries under the plan as of the date of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post- death investments gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro_rata basis in a reasonable and consistent manner among the separate_accounts sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table used to compute the life expectancy of an individual as previously noted taxpayers must compute minimum required distributions for calendar years beginning with calendar_year in accordance with the final regulations referenced above with respect to your first ruling_request we note that trustw and subtrust x created under its terms are valid under the terms of state b and became irrevocable at the death of taxpayer a we also note that a copy of trust w had been provided to company a prior to the date of this page ruling_request finally we note the identity of the beneficiaries of trust w and subtrust x may be determined by perusing the terms of trust w thus with respect to your initial ruling_request we determine as follows that for purposes of code sec_401 made applicable to ira x by code sec_408 trust w and subtrust x created under the terms of trust w are valid ‘see- through trusts within the meaning of sec_401 -4 of the final income_tax regulations question and answer-5 a with respect to your second ruling_request we note that taxpayer b is the sole outright beneficiary of hi sec_50 share of the assets of trust w including ira x however taxpayer c as a minor has a limited right to receive his share of the trust w assets with amounts remaining at his death prior to age if such an event were to occur passing to his heirs at law thus we must consider the potential remaindermen of taxpayer c’s interest in ira x to determine who if anyone is the designated_beneficiary of taxpayer a’s ira x in this regard we note it has been represented that taxpayers b and d his parents are taxpayer c’s remaindermen and their right to receive taxpayer c’s remaining share of ira x upon taxpayer c’s premature death is not limited thus with respect to your second ruling_request we conclude as follows that for purposes of code sec_401 taxpayers b c and d are the only individuals or entities who need to be considered for purposes of determining who is the designated_beneficiary as that terms is defined in code sec_401 of taxpayer a’s ira x with respect to your third ruling_request we have concluded that taxpayers b c and d must be considered for purposes of determining who is the designated_beneficiary for purposes of code sec_401 of taxpayer a’s ira x furthermore as noted above taxpayer b is the eldest of the three potential beneficiaries in this case ira x passes through trust w prior to being distributed to its beneficiaries thus pursuant to sec_1_401_a_9_-4 of the final regulations q a-5 c the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of trust w with respect to the trust’s interest in the taxpayer a’s ira x therefore the oldest beneficiary among taxpayers b c and d will be the designated_beneficiary of both taxpayer b’s and taxpayer c’s interests in ira x taxpayer b is said eldest beneficiary page thus with respect to your third ruling_request we conclude as follows that for purposes of code sec_401 taxpayer b’s life expectancy may be used to compute required minimum distributions payable to taxpayer b one of two equal beneficiaries of ira x from the sub-ira to be created in the name of taxpayer a to benefit taxpayer b this ruling letter is based on the assumption that ira x meets the requirements of code sec_408 at all times relevant to furthermore this ruling letter rests on the assumption that trust w is valid under the laws of state b as represented facts and representations contained therein it also assumes the correctness of all a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact esquire id fax who may be reached pincite- not a toll-free number or sincerely yours qn fo rances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
